Dowling, J. (dissenting):
1 dissent upon the ground that in my opinion the agreement in question is provisional only; that by its express terms the renewal clause was to be added to the lease and was not to exist as an independent agreement; that no valid, enforcible covenant for a renewal term of the lease is in existence; and that plaintiff cannot recover under its present form of action, but its rights, if any, could be asserted only in an action to reform the lease.
Order affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within twenty days from service of order upon payment of said costs and ten dollars costs of motion at Special Term.